IN THE UNITED STATES DISTRICT COURT
DISTRICT OF SOUTH CAROLINA
CHARLESTON DIVISION
IN ADMIRALTY

In the matter of the Complaint of MORAN Civil Action No.: 2:18-cv-02396-DCN
ENVIRONMENTAL RECOVERY, LLC, as
the owner of the vessel “Miss June” and her

engines, tackle, appurtenances, etc. REQUEST FOR PRODUCTION OF

)

}

)

)

) DOCUMENTS TO CLAIMANT ESTATE
For exoneration from, or limitation of, )
)
)

liability,

OF EDWARD BARNETT

 

TO: BROOKLYN A. O'SHEA, ESQUIRE
CHRISTOPHER J. MCCOOL, ESQUIRE
COUNSEL FOR CLAIMANT ESTATE OF EDWARD BARNETT

Plaintiff-in-Limitation, Moran Environmental Recovery, LLC propounds the following
discovery. Pursuant to Rule 34, FRCP, you are hereby requested to produce for inspection and
copying the documents designated below.

INSTRUCTIONS

Uniess otherwise agreed upon between counsel, the production, inspection, copying, and all
acts necessarily related thereto shall take place at the office of the undersigned attorneys at 1819
Meeting Street Road, Suite 150, Charleston, South Carolina, 29405, within thirty (30) days of
service. In lieu of the production of the originals of the requested documents, you may elect to mail
or otherwise transmit to the undersigned attorneys legible copies of the documents requested within
thirty (30) days of service.

You shall specify the documents produced in response to each request for production
according to the numbered paragraphs of the production appearing hereimafter.

If you claim a privilege as to any document, with respect to those documents, set forth the
following:

(a) who possesses the document;

(b) the author, recipient, and any copyholders of the document;
(c) who prepared the document;

(d) the date of the document; and

(e) the type of privilege asserted.

Please consider this to be a request to supplement responses pursuant to Rule 26(e), FRCP.
DEFINITIONS

The terms "you," "your," and "Claimant" shall embrace and include the Estate of Edward
Barnett, and any and all agents, servants, representatives or other person or entity who has obtained
information or acted for or on behalf of the Estate of Edward Barnett (hereinafter “Claimant”),

The term "documents," either singular or plural, shall include the original and every non-
identical copy of any original, whether different from the original by reason of any notation made
on such copies or otherwise, of, without limitation, all memoranda, reports, evaluations, records,
correspondence, statements, interoffice communications, intraoffice communications, agreements,
contracts, leases, computer disks, electronically-stored data, microfilm, microfiche, invoices,
purchase orders, checks, journals, books of account, financial books, bank statements, deposit
statements, logs, inventories, computer or business machine printouts, accountants' work papers,
accountants’ statements and writings, ledgers, telegrams, teletypes, telexes, facsimiles, telefaxes,
bills of lading, deck logs, engine logs, outturn reports, tally sheets, dock receipts, handwritten notes,
notations or minutes of meetings, papers, diaries, rolodexes, phone messages, promissory notes,
evidences of indebtedness, security agreements, loan applications, documents creating or reflecting
a security interest, loan agreements, financing statements, assignments, office manuals, employee
manuals, company rules and regulations, licenses, certificates, diplomas, reports of experts, studies,
test data, analyses, computations, relations, charts, maps, plats, drawings, plans, specifications,
graphs, minute books, transcripts, calendars, business cards, brochures, circulars, periodicals,
pamphlets, advertisements, leaflets, promotion materials, notes of oral conversations, tape
recordings, videotapes, motion pictures, sound discs, visual discs, photographs, slides, films, other
sound or visual production materials of any kind, and any other tangible object, however produced
or reproduced, upon which words or phrases are affixed or from which, by appropriate transcription,
such written matter or tangible thing may be reproduced, which are in the possession, custody or
control of you or your attorneys, or which you or your attorneys have or have had access or
knowledge.

As used herein, the words "and" and “or" shall be construed either disjunctively or
conjunctively as necessary to bring within the scope of this request any documents which might
otherwise be construed to be outside its scope.

The term "relate to" any given subject means any document that constitutes, contains,
embodies, reflects, identifies, states, refers to, deals with, or is in any way pertinent to that subject,
including, without limitation, documents concerning the preparation of other documents.

In these Requests for Production, the singular shall include the plural; the plural shall
include the singular; the masculine shall include the feminine; and the feminine shall include the

masculine.

 
DOCUMENTS REQUESTED

L. Produce all documents identified in, referred to, or relied upon in your responses to
Plaintiff-in-Limitation’s Interrogatories.

2. Produce all documents which relate to the claims or defenses in this action

3. Produce all photographs, plats, sketches or other prepared documents which relate to
the claims or defenses in this action.

4, Produce complete, unedited copies of Federal and State income tax returns for
Edward Barnett and any business he owned or managed for the previous five (5) years, including
W-2 forms and supporting schedules.

5. Produce complete, unedited copies of Federal and State income tax returns for
Penny J. Barnett and any business she owned or managed for the previous five (5) years, including
W-2 forms and supporting schedules.

6. Produce all documents which relate to statements given by either eyewitness(es) or
other witness(es) concerning matters complained of in the Claim.

7. Produce all documents which substantiate or relate to the alleged damages set forth
in the Claim or in your Answers to Interrogatories.

8. Produce all documents that relate to the Claimant's allegation that the Plaintiff-in-
Limitation was negligent or the MISS JUNE was unseaworthy as set forth in the Claim.

9, Produce all documents that relate to the written report of any expert whom the
Claimant has retained to testify at the trial of this case.

10. With regard to any expert witnesses identified to testify in this case, produce:

all documents prepared by the expert or kept in his file regarding this action;

all documents sent to the expert by Claimant’s counsel:

all documents relied upon by the expert;

all documents used, consulted, or reviewed by the expert;

all documents setting forth the compensation agreement between Claimant

and the expert and invoices by the expert;

f. all documents used, relied upon, consulted, or reviewed by the expert in
answering expert witness Interrogatories;

g. a list of all cases in which the expert has given testimony for the previous four
(4) years;

h. all documents that have been or will be shown to the expert prior to trial
testimony; and

i. all documents, including a current curriculum vitae, used to establish the

expert’s qualifications for trial purposes.

eno of

 
11. Produce all documents that relate to communications between the Claimant or his
attorneys and any expert whom the Claimant has retained to testify at the trial of this case.

12. Produce all documents which the Claimant intends to rely upon at the trial of this
case,

13. Produce all documents evidencing payment to you from any source that relate to the
losses or damages claimed as a result of this accident.

14. Produce all demand letters or other communications by you demanding monetary
relief for losses claimed as a result of this accident.

15. Produce all documents that relate to communications (written, email oral, or
otherwise) with insurance companies or their representatives regarding losses claimed as a result of
this accident.

16. — Produce all documents that relate to your investigation of the subject accident.

17. Produce all documents subpoenaed by the Claimant.

18. Produce all documents that relate to the impeachment of any witness in this case.

19. Produce all documents that relate to the claims or defenses in this case that you
have received pursuant to freedom of information or open record statutes.

20, Produce all bank statements of Edward Barnett for the 3 years prior to the death
of Edward Barnett.

21. Produce all bank statements of Penny J. Barnett for the 3 years prior to the death
of Edward Barnett.

22. Produce all documents that evidence pecuniary support by Edward Barnett to
Penny J. Barnett for the 3 years prior to the date of death.

23. Produce all documents that relate to pecuniary support by Penny J. Barnett to
Edward Barnett for the 3 years prior to the date of death.

24. Produce any life insurance policy that was on the life of Edward Barnett, and any
amendments or beneficiary designations.

25. Produce all documents that evidence or support episodes of consciousness of
Edward Barnett after the accident.

26. Produce all documents that relate to sources of income received by Edward
Barnett for the 5 years prior to Edward Barnett's date of death.

 
27. Produce all documents that relate to sources of income received by Penny J.
Barnett for the 5 years prior to Edward Barnett's date of death.

28. Produce all documents that relate to any retirement plan, calculation or portfolio
of Edward Barnett.
29, Produce all medical records that relate to medical treatment rendered to Edward

Barnett during the previous 10 years.

30. Produce all medical records that relate to prescriptions that Edward Barnett filled
in the previous 6 years.

31, Produce all documents that relate to any treatment Edward Barnett had for
circulatory, cardiac, or any disease of the arteries or heart.

 
 

TECK_ENBURGY& JENKINS, LLC

f/f

Péul F. Tecklenburg — Fed, Bar #3702

P.O. Box 20667

1819 Meeting Street Road, Ste. 150 (29405)
Charleston, SC 29413

Telephone: (843) 534-2628

Facsimile: (843) 534-2629

Email: pft@tecklaw.net

COUNSEL FOR PLAINTIFF-IN-
LIMITATION

Charleston, South Carolina
February Al, 2019

 
